DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding claims objections and 35 USC 112, 2nd paragraph rejections are withdrawn in light of applicant's amendment filed on 7/18/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
No new grounds of rejection are set forth below. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 6-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al (EP 0924095) in view of Technical Information – Plastic Additives Tinopal OB (see pages attached to previous Office Action).

The rejection is adequately set forth in Paragraph 10 of the Office Action mailed on 4/19/2022 and is incorporated here by reference.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al (EP 0924095) and Technical Information – Plastic Additives Tinopal OB (see pages attached to previous Office Action) as applied to claims 1, 4, 6-9 and 17 above, and in view of Technical Information – Plastic Additives Tinuvin 783 (see pages attached to previous Office Action).

The rejection is adequately set forth in Paragraph 11 of the Office Action mailed on 4/19/2022 and is incorporated here by reference.

Claims 1, 4, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Momose et al (US 2007/0290172).

The rejection is adequately set forth in Paragraph 12 of the Office Action mailed on 4/19/2022 and is incorporated here by reference.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Momose et al (US 2007/0290172) as applied to claims 1, 4, 6-8, and 10 above, and in view of Technical Information – Plastic Additives Tinopal OB (see pages attached to previous Office Action).

The rejection is adequately set forth in Paragraph 13 of the Office Action mailed on 4/19/2022 and is incorporated here by reference.

Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the claim objections and 35 U.S.C. 112 rejections as set forth in the previous Office Action are hereby withdrawn.

Regarding the rejection of the claims over Matsuoka et al in view of Tinopal, Applicants argue that there is no motivation for one of ordinary skill in the art to include an optical brightener in the amount of 0.001 to 0.1 wt. % based on the weight of the polyolefin composition. However, as discussed in Paragraph 10 of the previous Office Action Technical Information – Plastic Additives Tinopal OB discloses that the fluorescent whitening agent known under the tradename TINOPAL OB utilized in polyolefins and which has excellent resistance to heat, exceptional whitening properties, good light fastness and low volatility. Therefore, the Examiner’s position remains absence to the contrary given that both Matsuoka et al and Technical Information – Plastic Additives Tinopal OB are drawn to polyolefin compositions comprising additives, and given that Matsuoka et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the optical brightening agent as taught by Technical Information – Plastic Additives Tinopal OB, it would therefore have been obvious to one of ordinary skill in the art to include such optical brighteners in the composition disclosed by Matsuoka et al with a reasonable expectation of success.


Applicants argue that Matsuoka et al is directed to providing a laser marking method for a molded article of a black colored polyolefin resin composition having a white mark formed with improved visibility, while the present application recognizes that it would be desirable to have a marking which cannot be seen at first glance but is visible under particular conditions such as adding agents which causes fluorescence upon irradiation with UV light. However, it is noted that the features upon which Applicants rely (i.e., a laser marking method for a molded article of a black colored polyolefin resin composition having a white mark formed with improved visibility) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicants further argue that the present application recognizes that outer layers of wires or cable with a high load of carbon black usually prevent any visible detection of fluorescence. However, it is noted that the features upon which Applicants rely (i.e., outer layers of wires or cable with a high load of carbon black usually prevents any visible detection of fluorescence) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicants argue that Matsuoka et al fails to recognize that there is a need for an additional marking in a molded article, let alone the problems associated with incorporating a fluorescing compound with carbon black and thus, the problem was not previously known and there would not be any reason to incur additional time and expense to incorporate an optical brightener as claimed. However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicants further argue that Matsuoka et al teaches that the polyolefin resin composition can further contain other additives as long as the effects of the present invention are not impaired and there is no reasonable expectation of success that the incorporation of an optical brightener in the composition of Matsuoka et al would not impair the effects of marking a polyolefin composition comprising irradiating the polyolefin composition with a YAG laser. However, it should be noted that Applicants have not proffered any evidence, i.e. data, supporting their position that here is no reasonable expectation of success that the incorporation of an optical brightener in the composition of Matsuoka et al would not impair the effects of marking a polyolefin composition comprising irradiating the polyolefin composition with a YAG laser

Applicants argue that nothing in the prior art of record to teaches or suggests that incorporation of an optical brightener would form a white mark with improved visibility as desired in Matsuoka et al. However, as discussed above, it is the Examiner’s position absence to the contrary given that both Matsuoka et al and Technical Information – Plastic Additives Tinopal OB are drawn to polyolefin compositions comprising additives, and given that Matsuoka et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the optical brightening agent as taught by Technical Information – Plastic Additives Tinopal OB, it would therefore have been obvious to one of ordinary skill in the art to include such optical brighteners in the composition disclosed by Matsuoka et al with a reasonable expectation of success.

Applicants argue that it is only in hindsight with the benefit of Applicants’ own disclosure that one of ordinary skill in the art would have been led to include an optical brightener in the polyolefin composition of Matsuoka et al. However, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Regarding the rejection of the claims over Momose, Applicants argue that one of ordinary skill in the art would not look to the teachings of Momose to arrive at the claimed invention because the reference is non-analogous art. However, in response to Applicants’ argument that Momose is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the reference is in the field of applicant’s endeavor given that the reference discloses a polyolefin composition comprising carbon black, an optical brightener and a UV agent, which a composition identical to that claimed.

Applicants argue that the previous Office Action did not provide any reasoning why one of ordinary skill in the art would look to the teaching of Momose, i.e. that the reference is in the same field or endeavor or reasonable pertinent to the particular problem. However, as discussed above, it is the Examiner’s position that the reference is in the field of applicant’s endeavor given that the reference discloses a polyolefin composition comprising carbon black, an optical brightener and a UV agent, which a composition identical to that claimed.

Applicants argue that the present application is directed to a polyolefin composition providing marking by fluorescence suitable for many applications where marking of a molded article made of a polyolefin composition is required, e.g. as an outer layer of a wire or cable or in automotive applications, and in contrast Momose relates to infrared transmissive thermoplastic compositions for use in portable electronic devices. However, it is noted that the features upon which Applicants rely (i.e., a polyolefin composition providing marking by fluorescence suitable for many applications where marking of a molded article made of a polyolefin composition is requires, e.g. as an outer layer of a wire or cable or in automotive applications) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicants argue that Momose is in a different filed of endeavor than the present applications, i.e. electronic devices. However, while the reference may be drawn to a different filed of endeavor, the fact remains that the reference is a reasonable pertinent reference given that the reference discloses a polyolefin composition comprising carbon black, an optical brightener and a UV agent, which a composition identical to that claimed.

Applicants argue that one of ordinary skill int the art preparing a polyolefin composition for use of marking a molded article would not look to an application relating to thermoplastic compositions for use in infrared transmissive winds or other infrared transmissive applications for use in portable electronic devices. However, firstly it is noted that any recitation of preparing polyolefin composition for use of marking a molded article is conspicuous by its absence in the present claims. Thus, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Secondly, as discussed above, the reference discloses a polyolefin composition comprising carbon black, an optical brightener and a UV agent, which a composition identical to that claimed. Accordingly, given that the reference discloses a composition identical to that claimed, it is the Examiner’s position absence evidence to the contrary that one of ordinary skill in the art would look to and use the composition disclosed by Momose with a reasonable expectation of success,

Applicants argue that Momose is not reasonable pertinent to the problem of the present application given that the reference relates to infrared transmissive thermoplastic compositions, articles formed thereon and uses thereof and the reference recognizes a need in the art for thermoplastic compositions for use in infrared transmissive windows or other infrared transmissive applications which have improved appearance while maintaining the desired light transmissive properties for infrared and visible light. However, as discussed above, it is the Examiner’s position that the reference is in the field of applicant’s endeavor given that the reference discloses a polyolefin composition comprising carbon black, an optical brightener and a UV agent, which a composition identical to that claimed.

Applicants argue that the present applications addresses having a marking which cannot be seen at first glance but is visible under particular conditions for using in marking and therefore the present application recognizes that outer layers of wires or cables with a high load of carbon black usually present an visible detection of fluorescence and therefore, a composition for use in an infrared application is not reasonable pertinent to solving the problem in marking outer layer of wires of cables. However, firstly it is noted that the features upon which Applicants rely are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Secondly, as discussed above, it is the Examiner’s position that Momose is a reasonable pertinent reference given that the reference discloses a polyolefin composition comprising carbon black, an optical brightener and a UV agent, which a composition identical to that claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8[Wingdings font/0x4A]) AM – 5[Wingdings font/0x4A]) PM EST..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767